Exhibit 10(b)



FPL GROUP, INC.



AMENDED AND RESTATED
NON-EMPLOYEE DIRECTORS STOCK PLAN



Section 1. Purpose.



The purpose of the FPL Group, Inc. Non-Employee Directors Stock Plan (the
"Plan") is to further strengthen the alignment of interests between members of
the Board of Directors (the "Board") of FPL Group, Inc. (the "Corporation") who
are not employees of the Corporation (the "Non-Employee Directors") and the
Corporation's shareholders through the increased ownership by Non-Employee
Directors of shares of the Corporation's common stock ("Common Stock").



Section 2. Eligibility and Participation.



Participation in the Plan shall be limited to Non-Employee Directors.



The Board of Directors or the Committee (as defined in Section 6 hereof) may
direct that all or a portion of a Non-Employee Director's future compensation
for services as a member of the Board be paid in shares of Common Stock.



Additionally, a Non-Employee Director may elect to receive all or a portion of
his or her future compensation for services as a member of the Board in shares
of Common Stock.



Compensation for services as a member of the Board shall include, without
limitation, the annual retainer, any committee chairperson retainer and any fees
for attendance at meetings of the Board and its committees.



A Non-Employee Director may elect to receive compensation in shares of Common
Stock by providing the Corporation with written notice of his or her election
specifying the portion and components of his or her future compensation for
services as a member of the Board that he or she wishes to receive in shares of
Common Stock. This notice shall be effective when received by the Corporation
unless, in the opinion of counsel for the Corporation, such an effective date
would adversely impact the availability of the exemption from Section 16(b) of
the Act provided by Rule 16b-3 for any of the Non-Employee Director's
acquisitions of Common Stock under the Plan, in which event the election shall
be effective at the earliest date that will not adversely impact the
availability of such exemption.



A Non-Employee Director may revoke or change any election at any time by means
of a subsequent election in writing if, in the opinion of counsel for the
Corporation, such a subsequent election would not adversely impact the
availability of the exemption from Section 16(b) of the Act provided by Rule
16b-3 for any of the Non-Employee Director's acquisitions of Common Stock under
the Plan.



Section 3. Awards to New Directors.



The Board of Directors or the Committee may make a one-time award of shares of
Common Stock to Non-Employee Directors who are first elected to the Board after
January 1, 1997. Any such award shall be made within six months after such
Non-Employee Director is first elected to the Board. The value of such shares,
determined on the basis described in Section 5 hereof, shall not exceed 100% of
the then-current annual retainer for Non-Employee Directors. Such shares of
Common Stock may not be sold or transferred by the recipient so long as he or
she remains a Director and shall be forfeited if, within five years after the
date of his or her initial election, he or she ceases to be a Director for any
reason other than death, disability or attainment of the Board's mandatory
retirement age.



Section 4. Common Stock Subject to the Plan.



The total number of shares of Common Stock reserved and available for
distribution under the Plan shall be 300,000, subject to adjustment as herein
provided. Common Stock issued under the Plan may be either authorized and
unissued shares or shares purchased in the open market.



In the event of any merger, reorganization, consolidation, recapitalization,
Common Stock dividend, Common Stock split or other change in corporate structure
affecting the Common Stock, the Committee shall make such modifications,
substitutions or adjustments as may be necessary to reflect such change so as to
prevent the dilution or enlargement of rights, including, but not limited to,
modifications, substitutions or adjustments in the aggregate number of shares
reserved for issuance under the Plan.



Section 5. Issuance of Shares.



The number of shares to be received by a Non-Employee Director under the Plan
shall be based on the closing price of the Common Stock on the New York Stock
Exchange ("NYSE") on the date the Non-Employee Director's fees for serving as a
member of the Board would otherwise have been paid, or if there is no such
closing price on such day, at the closing price of the Common Stock on the NYSE
on the next preceding business day. For one-time awards to Non-Employee
Directors who are first elected to the Board after January 1, 1997, the
applicable price shall be the closing price of the Common Stock on the NYSE on
the business day next preceding the date of his or her initial election to the
Board.



All shares issued under the Plan, including fractional shares, shall be held in
a book-entry account with the Corporation's transfer agent unless the Committee
designates another person to act in that capacity. Non-Employee Directors may in
the alternative elect to receive a stock certificate representing the number of
whole shares acquired by notifying the Corporate Secretary of the Corporation in
writing. The Corporation will make a cash payment to the Non-Employee Director
for any fractional share at a price equal to the closing price of the Common
Stock on the NYSE on the date the election to receive a stock certificate is
received by the Corporate Secretary (or, if there is no closing price of the
Common Stock on the NYSE on such date, the closing price of the Common Stock on
the NYSE on the next preceding business day), multiplied by such fraction.



Common Stock acquired under this Plan shall be subject to such other conditions
and restrictions, if any, as the Committee may determine.



Section 6. Administration.



The Plan shall be administered by a committee (the "Committee") of three or more
Directors appointed by the Board, who shall serve at the discretion of the
Board. The members of the Committee shall be "non-employee directors" as defined
in Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the "Act"),
or any successor rule or definition adopted by the Securities and Exchange
Commission.



Subject to the provisions of the Plan, the committee shall have sole and
complete authority to construe and interpret the Plan; to establish, amend and
rescind appropriate rules and regulations relating to the Plan; to administer
the Plan; and to take all such steps and make all such determinations in
connection with the Plan as it may deem necessary or advisable to carry out the
provisions and intent of the Plan. All determinations of the Committee shall be
by a majority of its members, and its determinations shall be final and
conclusive for all purposes and upon all persons, including, but without
limitation, the Corporation, the Committee, the Non-Employee Directors and their
respective successors in interest.



Section 7. Additional Provisions.



The Board or the Committee may, at any time, amend, alter or discontinue the
Plan, but no amendment, alteration or discontinuance shall be made which would
impair the rights of a Non-Employee Director with respect to shares of Common
Stock theretofore distributed to such Non-Employee Director under the Plan
without the Non-Employee Director's consent, or which, without the approval of
the Corporation's shareholders, would cause transactions pursuant to the Plan
not to be exempt under Rule 16b-3.

With respect to persons subject to Section 16 of the Act, transactions under
this Plan are intended to be exempt transactions under Rule 16b-3. To the extent
any transaction under the Plan fails to be exempt, it shall be deemed null and
void to the extent permitted by law and deemed advisable by the Committee.



Every recipient of shares pursuant to this Plan shall be bound by the terms and
provisions of the Plan, and the acceptance of any transfer of shares pursuant to
this Plan shall constitute a binding agreement between the recipient and the
Corporation.



Section 8. Duration of the Plan.



The Plan shall become effective upon the approval of the Plan by the affirmative
vote of a majority of the total number of shares of Common Stock represented and
entitled to vote at the Corporation's 1997 annual meeting of shareholders. The
Plan will terminate on May 12, 2007 unless an earlier termination date is fixed
by the Board or the Committee, provided that no such termination shall affect
the prior rights under the plan of anyone to whom shares have been transferred
prior to such termination.



[Note: In connection with the two-for-one division of the Common Stock approved
by the Board of the Corporation on February 18, 2005 and effective March 15,
2005, and pursuant to the authority granted in Section 4 of the Plan, the
Compensation Committee, by consent dated March 8, 2005 and effective March 15,
2005, adjusted the total number of shares of Common Stock reserved and available
for distribution under the Plan automatically by multiplying the applicable
number of shares of Common Stock by two.]



Amended and Restated on October 13, 2006